Hr. Chief Justice Walker delivered the opinion of the Court: It is urged that the summons in this case was served on Jane Wayman, by her husband, as deputy sheriff, and that the service was, for that reason, void. The suit was against William Wayman, Jane Wayman and Isabella Cochrane. The return shows that the two latter were served by “William Wayman,” as deputy sheriff. If this were so, it would be only matter of abatement, or motion to quash the return. The alleged improper service was not noticed in the court below, and the objection comes too late when made in this court for the first time. It is again urged that the court below erred in rendering a decree for interest on the bond, at the rate of ten per cent, per annum, from its date till the decree was passed. But that the court should have computed the interest on the judgment rendered on the bond, at the rate of six per cent. In the case of Wayman v. Cochrane, ante, 152, the same question was presented, discussed, and it was determined that the bond merged in the judgment, and the mortgage thereby became an incident to, and a security for the judgment. And that the covenant in the mortgage, for the payment of the debt and interest, was no more extensive in its effect than the judgment; that the proper basis of the decree was the judgment and six per cent, interest per annum. We deem it unnecessary, at this time, to again discuss the question. The decree of the court below is reversed and the cause remanded. Decree reversed.